NOS. 28764 AND 28765

 

IN THE INTERMEDIATE COURT OF APPEALS

oz;~" THE STATE oF HAWA:):‘:

 

NO. 28764 ”J

VINH ALKIRE~CLEMEN, Claimant~Appellee, v.
CASTLE MEDICAL CENTER, Employer~Appellant, Self~Insured,
and
CRAWFORD AND COMPANY, InSuranCe AdjuSter-Appellant
(CASE NO. AB 2002-309 (2-98-l4l76))

AND
NO. 28765

VINH ALKIRE-CLEMEN, Claimant-Appellee, v.
CASTLE MEDICAL CENTER, Employer-Appellant, Self-InSured,
and
CRAWFORD AND COMPANY, Ineurance Adjuater~Appellant
(CASE NO. AB 2003-121 (2~O2~09980))

APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD

ORDER DENYING MOTION FOR RECONSIDERATION

(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon consideration of the February 8, 2010 Motion for
ReconSideration With Regards to Claimant-Appellee's Injury Claim
of February 24, l998, and the records and files herein,

IT IS HEREBY GRDERED that the motion is denied.

DATED: Honolulu, Hawafi, February l6, 20lO.

@'//»f%¢»»-_.

Chief Judge

On the motion:
Wayne W.H. Wong /0 ___
for Employer-Appellant, Self- ~ &§?
Ineured, and InSurance '

AdjuSter~Appellant